DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Claim Objections
Claim 6 and associated dependent claims are objected to because of the following informalities:
In Claim 6, Line 1-18, the claim “A floating touch method, comprising the following steps: step S 1, providing a floating touch display device, including a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; the protective cover includes a first region and a second region surrounding the first region, wherein the display layer is disposed under the first region, and a plurality of light emitting units and a plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, and the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer; step S2, emitting, by the light emitting unit, an optical signal toward a direction above the protective cover; step S3, reflecting, by a touch object above the protective cover, the optical signal emitted by the light emitting unit to generate a reflected optical signal; and step S4, receiving, by the light receiving unit, the reflected optical signal and determining the position of the touch object according to a position of the light receiving unit that receives the reflected optical signal.” should be changed to, “A floating touch method, comprising the following steps: 
Step S1, providing a floating touch display device, including a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; the protective cover includes a first region and a second region surrounding the first region, wherein the display layer is disposed under the first region, and a plurality of light emitting units and a plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, and the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer; 
Step S2, emitting, by the light emitting unit, an optical signal toward a direction above the protective cover; 
Step S3, reflecting, by a touch object above the protective cover, the optical signal emitted by the light emitting unit to generate a reflected optical signal; and
Step S4, receiving, by the light receiving unit, the reflected optical signal and determining the position of the touch object according to a position of the light receiving unit that receives the reflected optical signal.,” with a line indentation, in order for the subject matter to be properly claimed. Appropriate correction is required. The office would like to respectfully bring to the applicant`s attention that where a claim sets forth a plurality of elements or steps, each element 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2004/0212603 A1), hereinafter referenced as Cok and in view of Hotelling et al. (US 2006/0161871 A1), hereinafter referenced as Hotelling and in further view of HUANG et al. (US 2017/0115823 A1), hereinafter referenced as HUANG.


Regarding claim 1, Cok teaches a touch display device (Fig. 1-3. Paragraph [0020]), comprising: a display layer (Fig. 1, #14 called an OLED display. Paragraph [0020]), a protective cover (Fig. 1, #12 called an encapsulating cover. Paragraph [0020]), a plurality of light emitting units (Fig. 1-3, #20 called an array of OLED laser light emitters. Paragraph [0020]), and a plurality of light receiving units (Fig. 1-3, #26 called an array of complementary light sensors. Paragraph [0020]); wherein the protective cover includes a first region and a second region surrounding the first region (Fig. 1-3, illustrates the protective cover #12 center region over display area is the first region while the end region surrounding the display area is the second region. Paragraph [0020 and 0022]); wherein the display layer is disposed under the first region (Fig. 1-3, illustrates the protective cover #12 center region over display area is the first region while the end region surrounding the display area is the second region. Paragraph [0020 and 0022-0023]), the plurality of light emitting units and the plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer (Fig. 1-3, illustrates the plurality of light emitting units #20 and the plurality of light receiving units #26 are disposed under the second region on opposite sides of the display #14. Paragraph [0022]-Cok discloses the OLED laser light emitters #20 and sensors #26 are integrated on the same substrate #10 as the OLED display #14.  Optics #28, such as mirrors, are arranged over the encapsulating cover #12 directly above the emitter and sensor arrays for directing light emitted from the OLED laser light emitters #20 across the display to the light sensors #26. Please also read paragraph [0020]), and wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group (Fig. 4-5, illustrates each light emitting units #20 corresponds to a light receiving unit #26. Paragraph [0023]-Cok discloses light is emitted from the emitters, directed across the face of the display and down to the sensors.  Referring to Fig. 4, the path of the light is shown from each emitter to the associated sensor in parallel rows in each direction.  Alternatively, as shown in Fig. 5 the OLED laser light emitters #20 and sensors #26 may be interdigitated in arrays surrounding the display #14.), the light emitting unit (Fig. 1-3, #20 called an array of OLED laser light emitters. Paragraph [0020]) and the light receiving unit (Fig. 1-3, #26 called an array of complementary light sensors. Paragraph [0020]) in the same sensing group are respectively disposed on opposite sides of the display layer (Fig. 1-4, illustrates each light receiving unit #26 is located on the opposite side in line with a corresponding light emitting unit #20. Paragraph [0021 and 0023]), the light emitting unit (Fig. 1-3, #20 called an array of OLED laser light emitters. Paragraph [0020]) is configured to emit an optical signal toward a direction above the protective cover (Fig. 1. Paragraph [0020]-Cok discloses light #16 emitted from the display passes directly through the encapsulating cover #12 or is reflected from the substrate #10 and is emitted through the encapsulating cover #12.  At one side of the OLED display #14 is an array of OLED laser light emitters #20 that include OLEDs #22 and organic lasers #24 positioned to be optically pumped by OLEDs #22.  At the opposite side of the OLED display #14 is an array of complementary light sensors #26 to receive the light output from the OLED laser light emitters #20. Further in paragraph [0022]-Cok discloses the OLED laser light emitters #20 and sensors #26 are integrated on the same substrate #10 as the OLED display #14.  Optics #28, such as mirrors, are arranged over the encapsulating cover #12 directly above the emitter and sensor arrays for directing light emitted from the OLED laser light emitters #20 across the display to the light sensors #26.  The optics #28 may be constructed using glass or plastic prisms with a reflective side arranged at approximately 45 degrees to the cover #12.  Alternatively, the optics can be mirrors that are supported at approximately 45 degree angles with respect to the cover #12.), and the light receiving unit (Fig. 1-3, #26 called an array of complementary light sensors. Paragraph [0020]) is configured to receive a reflected optical signal generated by its corresponding light emitting unit and a touch object above the protective cover (Fig. 1. Paragraph [0024]-Cok discloses Coherent laser light is emitted from the organic lasers orthogonally to the display substrate #10, directed by the optics #28 located above the OLED laser light emitters #20 and passes over the surface of the OLED display #14.  After passing over the surface of the OLED display, the light is directed by the optics #28 to the sensors #26.  The sensors #26 detect the light and produce feedback signals that are supplied to the touch screen controller #30 and interpreted in a conventional manner to locate the position of an object that interrupts the light from the OLED laser light emitters #20.). 
Cok fail to explicitly state light receiving unit is configured to receive a reflected optical signal reflected by a touch object above the protective cover.
However, Hotelling explicitly teaches light receiving unit is configured to receive a reflected optical signal reflected by a touch object above the protective cover (Fig. 2. Paragraph [0055]-Hotelling discloses the I/O platform #30 also includes an IR sensing circuit #36 for detecting the presence of an object #38 in close proximity but spaced apart from the I/O surface #32 (non-contact).  The IR sensing circuit #36 works by sending pulses of light, and detecting the light when it reflects off of the object #38 above the I/O surface #32.  The IR sensing circuit #36 includes an emitter #40 (light source) and a detector #42.).

Wherein having Cok`s touch display device wherein light receiving unit is configured to receive a reflected optical signal reflected by a touch object above the protective cover.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality without touch contact, since both Cok and Hotelling are touch display systems that utilizes a touch detection light signal that is above the device front cover surface wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while Hotelling is a non-contact touch display system that detect the proximity of an object by detecting the light when it reflects off of the object.  Please see Cok (US 2004/0212603 A1), Paragraph [0007] and Hotelling et al. (US 2006/0161871 A1), Paragraph [0040].
Although, Cok in view of Hotelling teaches proximity touch display. Cok in view of Hotelling fail to state floating touch display device.
However, HUANG explicitly teaches floating touch display device (Fig. 1. Paragraph [0043]-HUANG discloses in the floating touch display apparatus provided by the embodiments of the present disclosure, the light-emitting unit #11 and the light-receiving unit #12 are provided in the display panel #1.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok in view of Hotelling of having a touch display device, comprising: a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; wherein the protective cover includes a first region and a second region surrounding the first region; wherein the display layer is disposed under the first region, the plurality of light emitting units and the plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, and wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer, the light emitting unit is configured to emit an optical signal toward a direction above the protective cover, and the light receiving unit is configured to receive a reflected optical signal generated by its corresponding light emitting unit and by a touch object above the protective cover, with the teachings of HUANG of having floating touch display device.
Wherein having Cok`s touch display device wherein is floating touch display device.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality without touch contact, since both Cok and HUANG are touch display systems that utilizes a touch detection light signal that is above the device front cover surface wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while HUANG is a floating touch display device that detect the proximity of an object by detecting the light when it reflects off of the object.  Please see Cok (US 2004/0212603 A1), Paragraph [0007] and HUANG et al. (US 2017/0115823 A1), Paragraph [0043].

 
Regarding claim 2, Cok and Hotelling in view of HUANG teaches the floating touch display device of claim 1, Cok further teaches wherein the second region comprises a first side region, a second side region spaced from the first side region, a third side region adjacent to the first side region and a fourth side region spaced from the third side region (Fig. 4, illustrates the front view of the touch display device wherein the first side region is located on the lift peripheral side is the touch display screen  #14, the second side region is located on the peripheral side above the touch display screen, the first side region is located on the right peripheral side is the touch display screen and the fourth side region is located on the peripheral side below the touch display screen. Paragraph [0020 and 0023]), wherein the plurality of light emitting units are sequentially disposed under the first side region and the third side region (Fig. 4. Paragraph [0023]-Cok discloses the OLED laser light emitters #20 are located in two arrays adjacent two contiguous edges of the display #14 and the sensors #26 are located in two arrays adjacent the other two edges of the display #14.  Light is emitted from the emitters, directed across the face of the display and down to the sensors.  Referring to Fig. 4, the path of the light is shown from each emitter to the associated sensor in parallel rows in each direction.), and the plurality of light receiving units are sequentially disposed under the second side region and the fourth side region (Fig. 4. Paragraph [0023]-Cok discloses the OLED laser light emitters #20 are located in two arrays adjacent two contiguous edges of the display #14 and the sensors #26 are located in two arrays adjacent the other two edges of the display #14.  Light is emitted from the emitters, directed across the face of the display and down to the sensors.  Referring to Fig. 4, the path of the light is shown from each emitter to the associated sensor in parallel rows in each direction.), and wherein each of the light emitting units disposed under the first side region corresponds to one light receiving unit 20disposed under the second side region, and each of the light emitting units disposed under the third side region corresponds to one light receiving unit disposed under the fourth side region (Fig. 3-4. Paragraph [0023]-Cok discloses the optics #28 are arranged to complement the OLED laser light emitters #20 and sensors #26 on each side of the display #14.  The OLED laser light emitters #20 are located in two arrays adjacent two contiguous edges of the display #14 and the sensors #26 are located in two arrays adjacent the other two edges of the display #14.  Light is emitted from the emitters, directed across the face of the display and down to the sensors.  Referring to Fig. 4, the path of the light is shown from each emitter to the associated sensor in parallel rows in each direction.).  
Regarding claim 4, Cok and Hotelling in view of HUANG teaches the floating touch display device of claim 1, Cok in view of HUANG fail to explicitly teach further teaches wherein the light emitting unit emits an optical signal in a direction inclined at a predetermined first angle approaching the display layer with respect to a horizontal plane, and the light receiving unit receives a reflected optical signal in a direction inclined at a predetermined second angle approaching the display layer with respect to a horizontal plane.
However, Hotelling explicitly teaches wherein the light emitting unit emits an optical signal in a direction inclined at a predetermined first angle approaching the display layer with respect to a horizontal plane (Fig. 2, illustrates the light emitter #40 emits optical signal in a direction inclined at a predetermined first angle approaching the display layer #32 (wherein the I/O comprises a display. Paragraph [0039 and 0048]) with respect to a horizontal plane. Paragraph [0057]-Hotelling discloses the emitter #40 and detector #42 are located at the edge (e.g., bezel), and angled inward towards one another to improve the detection.  It should be appreciated, however, that this is not a requirement.  For example, they may also be positioned at more central locations and may even be positioned around a particular I/O device.), and the light receiving unit receives a reflected optical signal in a direction inclined at a predetermined second angle approaching the display layer with respect to a horizontal plane (Fig. 2, illustrates the light detector #42 receives optical signal in a direction inclined at a predetermined first angle approaching the display layer #32 (wherein the I/O comprises a display. Paragraph [0039 and 0048]) with respect to a horizontal plane. Paragraph [0057]-Hotelling discloses the emitter #40 and detector #42 are located at the edge (e.g., bezel), and angled inward towards one another to improve the detection.  It should be appreciated, however, that this is not a requirement.  For example, they may also be positioned at more central locations and may even be positioned around a particular I/O device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok and Hotelling in view of HUANG of having a touch display device, comprising: a display layer, a protective cover, a plurality of light 
Wherein having Cok`s touch display device wherein the light emitting unit emits an optical signal in a direction inclined at a predetermined first angle approaching the display layer with respect to a horizontal plane, and the light receiving unit receives a reflected optical signal in a direction inclined at a predetermined second angle approaching the display layer with respect to a horizontal plane.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality without touch contact, since both Cok and Hotelling are touch display systems that utilizes a touch detection light signal that is above the device front cover surface wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while Hotelling is a non-contact touch display system that detect the proximity of an object by detecting the light when it reflects off of the object.  Please see Cok (US 2004/0212603 A1), Paragraph [0007] and Hotelling et al. (US 2006/0161871 A1), Paragraph [0040].


Regarding claim 6, Cok teaches a touch method (Fig. 1-3. Paragraph [0020 and 0024]), comprising the following steps: step S 1, providing a touch display device (Fig. 1-3. Paragraph [0020]), including a display layer (Fig. 1, #14 called an OLED display. Paragraph [0020]), a protective cover (Fig. 1, #12 called an encapsulating cover. Paragraph [0020]), a plurality of light emitting units (Fig. 1-3, #20 called an array of OLED laser light emitters. Paragraph [0020]), and a plurality of light receiving units (Fig. 1-3, #26 called an array of complementary light sensors. Paragraph [0020]); the protective cover includes a first region and a second region surrounding the first region (Fig. 1-3, illustrates the protective cover #12 center region over display area is the first region while the end region surrounding the display area is the second region. Paragraph [0020 and 0022]), wherein the display layer is disposed under the first region (Fig. 1-3, illustrates the protective cover #12 center region over display area is the first region while the end region surrounding the display area is the second region. Paragraph [0020 and 0022-0023]), and a plurality of light emitting units and a plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer (Fig. 1-3, illustrates the plurality of light emitting units #20 and the plurality of light receiving units #26 are disposed under the second region on opposite sides of the display #14. Paragraph [0022]-Cok discloses the OLED laser light emitters #20 and sensors #26 are integrated on the same substrate #10 as the OLED display #14.  Optics #28, such as mirrors, are arranged over the encapsulating cover #12 directly above the emitter and sensor arrays for directing light emitted from the OLED laser light emitters #20 across the display to the light sensors #26. Please also read paragraph [0020]), wherein each of the light emitting units corresponds to one light 21receiving unit to form a sensing group (Fig. 4-5, illustrates each light emitting units #20 corresponds to a light receiving unit #26. Paragraph [0023]-Cok discloses light is emitted from the emitters, directed across the face of the display and down to the sensors.  Referring to Fig. 4, the path of the light is shown from each emitter to the associated sensor in parallel rows in each direction.  Alternatively, as shown in Fig. 5 the OLED laser light emitters #20 and sensors #26 may be interdigitated in arrays surrounding the display #14.), and the light emitting unit (Fig. 1-3, #20 called an array of OLED laser light emitters. Paragraph [0020]) and the light receiving unit (Fig. 1-3, #26 called an array of complementary light sensors. Paragraph [0020]) in the same sensing group are respectively disposed (Fig. 1-4, illustrates each light receiving unit #26 is located on the opposite side in line with a corresponding light emitting unit #20. Paragraph [0021 and 0023]); step S2, emitting, by the light emitting unit (Fig. 1-3, #20 called an array of OLED laser light emitters. Paragraph [0020]), an optical signal toward a direction above the protective cover (Fig. 1. Paragraph [0020]-Cok discloses light #16 emitted from the display passes directly through the encapsulating cover #12 or is reflected from the substrate #10 and is emitted through the encapsulating cover #12.  At one side of the OLED display #14 is an array of OLED laser light emitters #20 that include OLEDs #22 and organic lasers #24 positioned to be optically pumped by OLEDs #22.  At the opposite side of the OLED display #14 is an array of complementary light sensors #26 to receive the light output from the OLED laser light emitters #20. Further in paragraph [0022]-Cok discloses the OLED laser light emitters #20 and sensors #26 are integrated on the same substrate #10 as the OLED display #14.  Optics #28, such as mirrors, are arranged over the encapsulating cover #12 directly above the emitter and sensor arrays for directing light emitted from the OLED laser light emitters #20 across the display to the light sensors #26.  The optics #28 may be constructed using glass or plastic prisms with a reflective side arranged at approximately 45 degrees to the cover #12.  Alternatively, the optics can be mirrors that are supported at approximately 45 degree angles with respect to the cover #12.); step S3, reflecting, the optical signal emitted by the light emitting unit to generate a reflected optical signal (Fig. 1. Paragraph [0023-0024]); and step S4, receiving, by the light receiving unit (Fig. 1-3, #26 called an array of complementary light sensors. Paragraph [0020]), the reflected optical signal and determining the position of the touch object according to a position of the light receiving unit that receives the reflected optical signal (Fig. 1. Paragraph [0024]-Cok discloses Coherent laser light is emitted from the organic lasers orthogonally to the display substrate #10, directed by the optics #28 located above the OLED laser light emitters #20 and passes over the surface of the OLED display #14.  After passing over the surface of the OLED display, the light is directed by the optics #28 to the sensors #26.  The sensors #26 detect the light and produce feedback signals that are supplied to the touch screen controller #30 and interpreted in a conventional manner to locate the position of an object that interrupts the light from the OLED laser light emitters #20.). 
Cok fail to explicitly state reflecting, by a touch object above the protective cover.
However, Hotelling explicitly teaches reflecting, by a touch object above the protective cover (Fig. 2. Paragraph [0055]-Hotelling discloses the I/O platform #30 also includes an IR sensing circuit #36 for detecting the presence of an object #38 in close proximity but spaced apart from the I/O surface #32 (non-contact).  The IR sensing circuit #36 works by sending pulses of light, and detecting the light when it reflects off of the object #38 above the I/O surface #32.  The IR sensing circuit #36 includes an emitter #40 (light source) and a detector #42.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok of having a touch method, comprising the following: providing a touch display device, including a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; the protective cover includes a first region and a second region surrounding the first region, wherein the display layer is disposed under the first region, and a plurality of light emitting units and a plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, and the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer; emitting, by the light emitting unit, an optical signal toward a direction above the protective cover; reflecting, the optical signal emitted by the light emitting unit to generate a reflected optical signal; and receiving, by the light receiving unit, the reflected optical signal and determining the position of the touch object according to a position of the light receiving unit that receives the reflected optical signal, with the teachings of Hotelling of having wherein reflecting, by a touch object above the protective cover.
Wherein having Cok`s touch display device wherein reflecting, by a touch object above the protective cover.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality without touch contact, since both Cok and Hotelling are touch display systems that utilizes a touch detection light signal that is above the device front cover surface wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while Hotelling is a non-contact touch 
Although, Cok in view of Hotelling teaches proximity touch display. Cok in view of Hotelling fail to state floating touch method comprising the following providing a floating touch display device.
However, HUANG explicitly teaches floating touch method comprising the following providing a floating touch display device (Fig. 1. Paragraph [0043]-HUANG discloses in the floating touch display apparatus provided by the embodiments of the present disclosure, the light-emitting unit #11 and the light-receiving unit #12 are provided in the display panel #1.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok in view of Hotelling of having a a touch method, comprising the following: providing a touch display device, including a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; the protective cover includes a first region and a second region surrounding the first region, wherein the display layer is disposed under the first region, and a plurality of light emitting units and a plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, and the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer; emitting, by the light emitting unit, an optical signal toward a direction above the protective cover; reflecting, the optical signal emitted by the light emitting unit to generate a reflected optical signal; and receiving, by the light receiving unit, the reflected optical signal and determining the position of the touch object according to a position of the light receiving unit that receives the reflected optical signal, with the teachings of HUANG of having floating touch method comprising the following providing a floating touch display device.
Wherein having Cok`s touch display device wherein a floating touch method comprising the following providing a floating touch display device.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality without touch contact, since both Cok and HUANG are touch display systems that 

Regarding claim 7, Cok and Hotelling in view of HUANG teaches the floating touch method of claim 6, Cok fail to explicitly teach wherein the step S4 further determines a distance between the touch object and the protective cover according to time that the optical signal emitted by the light emitting unit reaches the light receiving unit and being received by the light receiving unit.  
However, HUANG explicitly teaches wherein the step S4 further determines a distance between the touch object and the protective cover according to time that the optical signal emitted by the light emitting unit reaches the light receiving unit and being received by the light receiving unit (Fig. 1. Paragraph [0042]-HUANG discloses a time difference between the emission of the light-emitting unit #11 and the receiving of the light-receiving unit #12 is employed to calculate a distance between the finger and the screen, and an action of the finger is identified as the touch operation and is responded in the case that the distance between the finger and the screen is within a predetermined range. Please also read paragraph [0043]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok in view of Hotelling of having a a touch method, comprising the following: providing a touch display device, including a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; the protective cover includes a first region and a second region surrounding the first region, wherein the display layer is disposed under the first region, and a plurality of light emitting units and a plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, and the light 
Wherein having Cok`s touch display device wherein the step S4 further determines a distance between the touch object and the protective cover according to time that the optical signal emitted by the light emitting unit reaches the light receiving unit and being received by the light receiving unit.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality without touch contact, since both Cok and HUANG are touch display systems that utilizes a touch detection light signal that is above the device front cover surface wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while HUANG is a floating touch display device that detect the proximity of an object by detecting the light when it reflects off of the object.  Please see Cok (US 2004/0212603 A1), Paragraph [0007] and HUANG et al. (US 2017/0115823 A1), Paragraph [0043].

Regarding claim 9, Cok and Hotelling in view of HUANG teaches the floating touch method of claim 6, Cok in view of HUANG fail to explicitly teach further teaches wherein the light emitting unit emits an optical signal in a direction inclined at a predetermined first angle approaching the display layer with respect to a horizontal plane, and the light receiving unit receives a reflected optical signal in a direction inclined at a predetermined second angle approaching the display layer with respect to a horizontal plane.  
However, Hotelling explicitly teaches wherein the light emitting unit emits an optical signal in a direction inclined at a predetermined first angle approaching the display layer with respect to a horizontal (Fig. 2, illustrates the light emitter #40 emits optical signal in a direction inclined at a predetermined first angle approaching the display layer #32 (wherein the I/O comprises a display. Paragraph [0039 and 0048]) with respect to a horizontal plane. Paragraph [0057]-Hotelling discloses the emitter #40 and detector #42 are located at the edge (e.g., bezel), and angled inward towards one another to improve the detection.  It should be appreciated, however, that this is not a requirement.  For example, they may also be positioned at more central locations and may even be positioned around a particular I/O device.), and the light receiving unit receives a reflected optical signal in a direction inclined at a predetermined second angle approaching the display layer with respect to a horizontal plane (Fig. 2, illustrates the light detector #42 receives optical signal in a direction inclined at a predetermined first angle approaching the display layer #32 (wherein the I/O comprises a display. Paragraph [0039 and 0048]) with respect to a horizontal plane. Paragraph [0057]-Hotelling discloses the emitter #40 and detector #42 are located at the edge (e.g., bezel), and angled inward towards one another to improve the detection.  It should be appreciated, however, that this is not a requirement.  For example, they may also be positioned at more central locations and may even be positioned around a particular I/O device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok and Hotelling in view of HUANG of having a touch display device, comprising: a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; wherein the protective cover includes a first region and a second region surrounding the first region; wherein the display layer is disposed under the first region, the plurality of light emitting units and the plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, and wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer, the light emitting unit is configured to emit an optical signal toward a direction above the protective cover, and the light receiving unit is configured to receive a reflected optical signal generated by its corresponding light emitting unit and by a touch object above the protective cover, with the teachings of Hotelling of having wherein the light emitting unit emits an optical signal in a direction inclined at a 
Wherein having Cok`s touch display device wherein the light emitting unit emits an optical signal in a direction inclined at a predetermined first angle approaching the display layer with respect to a horizontal plane, and the light receiving unit receives a reflected optical signal in a direction inclined at a predetermined second angle approaching the display layer with respect to a horizontal plane.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality without touch contact, since both Cok and Hotelling are touch display systems that utilizes a touch detection light signal that is above the device front cover surface wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while Hotelling is a non-contact touch display system that detect the proximity of an object by detecting the light when it reflects off of the object.  Please see Cok (US 2004/0212603 A1), Paragraph [0007] and Hotelling et al. (US 2006/0161871 A1), Paragraph [0040].


Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2004/0212603 A1), hereinafter referenced as Cok and in view of Hotelling et al. (US 2006/0161871 A1), hereinafter referenced as Hotelling and in further view of HUANG et al. (US 2017/0115823 A1), hereinafter referenced as HUANG and in further view of Lin et al. (US 2010/0039398 A1), hereinafter referenced as Lin and in further view of Wei et al. (Patent No.: US 9,423,830 B1), hereinafter referenced as Wei

Regarding claim 3, Cok and Hotelling in view of HUANG teaches the floating touch display device of claim 1, Although, HUANG teaches wherein the floating touch display device. Cok and Hotelling in view of HUANG fail to explicitly teach further comprises a touch-sensing layer located 
However, Lin explicitly teaches a touch-sensing layer (Fig. 2-4, #230 called a touch sensing layer. Paragraph [0034]) located between the display layer (Fig. 4, #350 called a flat display module. Paragraph [0038]) and the protective cover (Fig. 2-4, #210 called a cover lens. Paragraph [0037]) and an ink frame (Fig. 2-4, #215 called a pattern layer. Paragraph [0037]) disposed on a lower surface of the second region of the protective cover (Fig. 2-4. Paragraph [0037]-Lin discloses the touch-sensing display device #300 of the present invention is constructed by air bonding the cover lens #200 with the function of touch-sensing to a flat display module.  The cover lens is essentially a tempered glass substrate #210, which is optical processed to have an optical coating layer #280 of anti-reflection, anti-glare or anti-smudge, and a pattern layer #215 to provide the cover lens #200 with an appearance of periphery-like pattern. The pattern layer #215 is printed on the ink frame of the tempered glass substrate by screen-printing. Further in paragraph [0038]-Lin discloses the cover lens #200 with the function of touch-sensing is air bonding to the flat display module #350 by the adhering layer #340 which is coated on the periphery of cover lens, or combining adhering layer #340 and the flat display module by overall coating, as shown is Fig. 4C, to form the touch-sensing display device #300.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok and Hotelling in view of HUANG of having a touch display device, comprising: a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; wherein the protective cover includes a first region and a second region surrounding the first region; wherein the display layer is disposed under the first region, the plurality of light emitting units and the plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, and wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer, the light emitting unit is configured to emit an optical signal toward a direction above the protective cover, and the light receiving unit is configured to receive a reflected optical signal generated by its 
Wherein having Cok`s touch display device wherein a touch-sensing layer located between the display layer and the protective cover and an ink frame disposed on a lower surface of the second region of the protective cover.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality touch display with control optical property, since both Cok and Lin are touch display systems wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while Lin is a touch display device that have a protective cover and an ink frame disposed on a lower surface of the second region of the protective cover.  Please see Cok (US 2004/0212603 A1), Paragraph [0007] and Lin et al. (US 2010/0039398 A1), Paragraph [0009 and 0022].
Cok and Hotelling in view of HUANG and in further view of Lin fail to explicitly teach the ink frame comprises an inner frame and an outer frame surrounding the inner frame, material of the inner frame is semi-transparent, and material of the outer frame is opaque.  
However, Wei explicitly teaches the ink frame comprises an inner frame and an outer frame surrounding the inner frame (Fig. 1-3, illustrates the outer frame #324 surrounds the inner frame #316, and #326. Col. 12, Line [35-45 and 60-66]), material of the inner frame is semi-transparent (Fig. 1-3, #316 and #326 called a black mask and window to access ambient light. Col. 12, Line [60-66]-Wei discloses the cover component #304 includes a window #326 to allow light (wherein the window #326 is a part of the inner frame and is semi-transparent.) to travel through the antiglare layer #306, the cover-glass #308, and the black masks #316 and #318 to access an ambient light sensor #328.  In this example, the illumination of the front light component may be based at least in part on the amount of ambient light detected by the ambient light sensor #328.), and material of the outer frame is opaque (Fig. 1-3, #324 called an edge ink. Col. 12, Line [35-45]-Wei discloses the antiglare layer #306 and the cover-glass #308 have an edge ink #324 applied to sustainably around the entire edge of the cover component #304 (e.g., the side walls and bottom chamfer of the cover-glass #308).  The edge inking #324 may be an oil based marker or ink that is applied to the edge of the cover-glass #308 and cured at a temperature of 50.degree.  C. to prevent light from traveling through the cover-glass #308 as if the cover-glass #308 were a light-guide and shining off various components (e.g., the touch controller #312) of the display stack #302 arranged along the edge of the cover-glass #308.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Cok and Hotelling in view of HUANG and in further view of Lin of having a touch display device, comprising: a display layer, a protective cover, a plurality of light emitting units, and a plurality of light receiving units; wherein the protective cover includes a first region and a second region surrounding the first region; wherein the display layer is disposed under the first region, the plurality of light emitting units and the plurality of light receiving units are disposed under the second region and sequentially arranged around the display layer, and wherein each of the light emitting units corresponds to one light receiving unit to form a sensing group, the light emitting unit and the light receiving unit in the same sensing group are respectively disposed on opposite sides of the display layer, the light emitting unit is configured to emit an optical signal toward a direction above the protective cover, and the light receiving unit is configured to receive a reflected optical signal generated by its corresponding light emitting unit and by a touch object above the protective cover, with the teachings of Wei of having the ink frame comprises an inner frame and an outer frame surrounding the inner frame, material of the inner frame is semi-transparent, and material of the outer frame is opaque.
Wherein having Cok`s touch display device wherein the ink frame comprises an inner frame and an outer frame surrounding the inner frame, material of the inner frame is semi-transparent, and material of the outer frame is opaque.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality touch display with control optical property, since both Cok and Wei are touch display systems that utilizes light detection on the rim of the device wherein Cok touch display uses OLED laser light emitters that provides an improved touch screen because the laser light is directed in highly directional beams across the display screen while Wei is a touch display device that have an inner .



Allowable Subject Matter
Claim 5, 8, and 10, along with their dependent claims are therefrom objected to as being dependent upon rejected base claims, claim 1, 4, 6, and 9, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claims objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts fail to explicitly teach, wherein the first angle and the second angle each range from 300 to 600, as claimed in claim 5.

Regarding claim 8, the prior arts fail to explicitly teach, each of the light receiving units receives only the reflected optical signal having a pulse period the same as that of the optical signal emitted by its corresponding light emitting unit, as claimed in claim 8.


Regarding claim 10, the prior arts fail to explicitly teach, wherein the first angle and the second angle each range from 300 to 600, as claimed in claim 10.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Van Genechten et al. (US 2009/0002340 A1)- A touchscreen system for locating an opaque object in a target region, detects interruption of light beams.  Each of the touchscreens have one or more optical emitters (10) to create the beams, and one or more optical detectors (30) to provide detection signals arranged to use emission wavelengths which are compatible with night vision apparatus,....  .....  Please see Fig. 1-2. Abstract.
(b)	Kukulj  (US 2012/0223916 A1)- Infrared-style touch screens are described having light emission means and light detection means along only two opposing sides of a touch input area, which are nevertheless able to detect and locate a touch object in two dimensions.  Certain embodiments use an edge-blurring algorithm to determine the second coordinate, while other embodiments use a form of stereo-scopic vision to determine both coordinates by triangulation.  These touch screens have minimal bezel width along two opposing sides of the touch input area, and also offer cost reductions associated with components and product assembly and manufacturing...  .. ..... Fig. 3-4. Abstract.
(c)	Deane (US 2008/0273019 A1)- An optical based input touch display device with high resolution shadow detection using the linear splitting of waveguides among transmit and receive lenses and grey-scale calculations for shadow edge and center detection is disclosed.  The apparatus includes a light source and a transmit waveguide optically coupled to the light source.  The transmit waveguide includes a plurality of transmit waveguide grooves coupled to a plurality of groups of shared transmit lenses respectively......... Fig. 1. Abstract.
(d)	Bergstrom (US 2016/0216844 A1)- An arrangement for a touch sensitive apparatus comprises a light transmissive panel having a front surface and an opposite rear surface defining an optical media for transmitting light signals via total internal reflection.  A shield layer is arranged at the rear surface of the light transmissive panel and is substantially non-transparent to visible light from the front surface.  A refractive layer is arranged between the light transmissive panel and the shield layer and allows a light signal to propagate by total internal reflection within the light transmissive panel............ Fig. 1. Abstract.
(e)	Chen et al. (US 2006/0132454 A1)- a touch detection system and method is achieved having high resolution by forming an integrated array of alternating emitters and detectors.  Using integration techniques, the detectors can be made much larger than the emitters while the gaps between the emitters and detectors are maintained relatively small.  Thus, high resolution is achieved without dramatically increasing the number of emitter/detector pairs.  In one embodiment each array is positioned on an edge of a display such that the emitter of one array is lined up (on axis with) a detector of an opposing display............. Fig. 1. Abstract.
(e)	McCreary et al. (US 2005/0104860 A1)- A touch-frame system includes a plurality of light emitting elements and a plurality of light receiving elements positioned around the perimeter of the display area.  Each of the light receiving elements in combination with a plurality of the light emitting elements form a zone of light beam paths.  The number and positioning of receivers is sufficient to form a plurality of partially overlapping zone pairs.  These zone pairs are arranged relative to the display area such that any touch event lies within at least two zone pairs.............. Fig. 1-2. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628